Citation Nr: 1105920	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-34 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for the post-
operative residuals of degenerative joint disease of the left 
knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to January 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The January 2008 rating decision continued a schedular 10 percent 
rating and assigned a temporary total rating, based on 
convalescence, under 38 C.F.R. § 4.30, from September 2007 to 
November 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The 10 percent rating is based on an examination of the Veteran's 
joints, done in September 2007, shortly before his surgery.  It 
is asserted that the surgery did not fix everything and the 
Veteran still has problems with his knee, including problems with 
the anterior cruciate ligament (ACL).  A current examination is 
desirable to determine the extent of the post surgical 
impairment.  

A June 2008 RO decision denied service-connection for mallet toe, 
hammer toes on the right.  The Veteran's notice of disagreement 
was received in August 2008.  A statement of the case (SOC) is 
not of record.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a claimant files a notice of 
disagreement and the RO has not issued a SOC, the issue must be 
remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Thus, the case must also be remanded for a SOC 
on the issue of entitlement to service-connection for mallet toe, 
hammer toes on the right.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA joints examination of his left knee.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  Any tests or 
studies deemed necessary to evaluate the 
knee should be done.  

a.  The examiner should measure the range of 
knee motion, describing any limiting factors.  
If the veteran experiences pain on motion, 
the physician should express an opinion as to 
the credibility of the complaints and specify 
the evidence on which he bases his 
assessment.  The doctor should report at what 
point in the range of motion any pain appears 
and how it affects motion.  

b.  Describe all functional loss affecting 
the knees including more movement than normal 
(instability), any locking, weakened 
movement, fatigability and lack of endurance, 
incoordination, swelling, deformity, atrophy 
of disuse, disturbance of locomotion or 
interference with weight bearing.  If 
possible, the examiner should describe the 
functional impairment in terms of the degree 
of additional range-of-motion lost.  

2.  Thereafter, the RO should readjudicate 
the left knee claim in light of any evidence 
added to the record.  If the highest rating 
is not assigned, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

3.  The RO should also readjudicate the claim 
for service-connection for mallet toe, hammer 
toes on the right in light of any evidence 
added to the record.  If the claim remains 
denied, the appellant and his representative 
should be provided a SOC on the service-
connection issue.  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


